— In a child neglect proceeding pursuant to Family Court Act article 10, the Westchester County Commissioner of Social Services appeals from an order of the Family Court, Westchester County (Davidson, J.), dated February 25, 2010, which, after a hearing, inter alia, granted the petitioner’s motion, in effect, to direct the Westchester County Department of Social Services to take temporary custody of the subject child pending the outcome of the proceeding. Justice Rivera has been substituted for the late Justice Fisher (see 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the contention of the Westchester County Commissioner of Social Services (hereinafter the appellant), the Family Court properly determined, after a hearing on February 25, 2010, that the subject child was at imminent risk of harm, and placed him in the temporary care and custody of the Westchester County Department of Social Services (see Family Ct Act § 1027 [a], [b]).
The appellant’s remaining contentions are without merit. Mastro, J.P., Rivera, Roman and Sgroi, JJ., concur.